Citation Nr: 0410475	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed 
as a residual of a spinal tap.

2.  Entitlement to a compensable evaluation for residuals of a 
hydrocele.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal. The veteran, 
who had active service from October 1972 to February 1974, 
appealed that decision to BVA, and the case was referred to the 
Board for appellate review.  The Board remanded the case for 
additional development in June 2003, and that development was 
completed by the RO.  The case has since been returned to the 
Board for appellate review.

The Board notes that the veteran's claim for service connection 
for a back disorder was previously denied in a July 1999 rating 
decision, which the veteran did not appeal.  In general, rating 
decisions that are not timely appealed are final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Although new and material evidence 
is generally required to reopen a previously and finally denied 
claim, the Veteran's Claims Assistance Act of 2000 gave VA the 
authority to readjudicate a claim denied as not well grounded 
within a certain period of time.  The appellant's claim for 
service connection for a back disorder meets the statutory 
criteria for such readjudication, as noted in the January 2002 
Statement of the Case as well as in the Board's June 2003 remand.  
Therefore, new and material evidence is not needed in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a back disorder that is etiologically related to 
his active honorable military service.

3.  The veteran's residuals of a hydrocele are not productive of 
complete atrophy of both testes.
CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).

2.  The criteria for a compensable disability evaluation for 
residuals of a hydrocele have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.115b, Diagnostic Code 7523.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The Board notes further, that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received in September 2000.  Thereafter, in a rating decision 
dated in December 2000, the benefits were denied.  Only after 
those rating actions were promulgated did the AOJ, in two letters 
dated in March 2003 and in July 2003, specifically provide notice 
to the claimant regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that the 
record indicates that prior to that time the appellant had been 
apprised of what evidence would be necessary to substantiate the 
claims, as well as informed of the division of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the Board 
notes that the veteran had been provided with a copy of the rating 
decision dated in December 2000, setting forth the general 
requirements of the law, the evidence considered, and the reasons 
why his claims were denied.  The general advisement and the 
pertinent laws and regulations were reiterated in a Statement of 
the Case dated in January 2002 as well as in a Supplemental 
Statement of the Case dated in September 2003.  In addition, a BVA 
decision dated in June 2003 remanded the case for further 
development, which included notifying the veteran of the enactment 
of the VCAA and its provisions.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant."). 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2003 and July 2003 was 
not given prior to the first AOJ adjudications of the claim, the 
notice was provided by the AOJ prior to the most recent transfer 
and certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental Statement 
of the Case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
However, the Board also acknowledges that VA's Office of General 
Counsel (OGC) recently issued an opinion on the issue of the 
"fourth element."  In VAOPGCPREC 1-2004, the OGC held that the 
requirement that VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim through the 
documents described above.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A (d).  The appellant 
was afforded a VA medical examination in November 2000 in 
connection with his claim for an increased evaluation for 
residuals of a hydrocele.  That examination was conducted by a 
physician who reviewed the appellant's claims folder and rendered 
relevant opinions as to issues under consideration.  While the 
veteran has suggested that this examination is inadequate for 
purposes of this appeal, the veteran has not offered any reasons 
or bases for that assertion.  After reviewing the examination 
report, the Board finds that the examination is adequate for 
purposes of this appeal.

The Board acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for a back disorder.  Under the VCAA, an examination or medical 
opinion is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

In this case, the Board finds that a VA examination is unnecessary 
to decide the claim for service connection for a back disorder 
because such an examination would not provide any more information 
than is already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a back 
injury or disorder in service, nor does he have a currently 
diagnosed back disorder.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because there is 
no event, injury, or disease in service that any current diagnosis 
could be related to, the Board finds that a VA examination is 
unnecessary.

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  VA 
has satisfied its duties to inform and assist the appellant at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has pointed 
to no other evidence that has not been obtained, the Board finds 
that the record is ready for appellate review.  


Background and Evidence

Service records show that the veteran had active service from 
October 1972 to February 1974.  He also had a period of service 
from February 1978 to May 1979, for which he received a discharge 
under other than honorable conditions.  In a June 1999 
administrative decision, it was determined that the character of 
his military service from February 1978 to May 1979 does not 
entitle him to receive VA benefits based on any disease or injury 
incurred during that period of service.  The veteran did not 
appeal that administrative decision, which is final.

Service medical records for the veteran's period of service from 
October 1972 to February 1974 are negative for any complaints, 
treatment, or diagnosis of a back disorder.  The veteran was 
afforded an enlistment examination in June 1972 as well as 
discharge examinations in March 1973 and February 1974.  Each of 
these examinations evaluated his spine as normal and did not list 
any defects or diagnoses pertaining to his back.  Nor did the 
veteran report a medical history of recurrent back pain during 
these examinations.

A July 1999 rating decision granted service connection for 
residuals of a hydrocele and assigned a noncompensable evaluation 
effective from July 28, 1998.  That determination was based on 
review of service medical records.  A December 2000 rating 
decision, which is currently on appeal, continued that 
noncompensable evaluation.  During the pendency of this appeal, 
that evaluation has remained in effect until the present time.

The veteran was afforded a VA examination in November 2000 for the 
purpose of determining the severity of his residuals of a 
hydrocele.  The veteran reported having a slight intermittent 
soreness in the region of the epididymitis just above the 
testicles.  A physical examination revealed both testicles to be 
of normal size, nontender, and inside the scrotum.  There was very 
slight tenderness over the epididymi, but there were no nodules or 
any other significant findings.  The examiner diagnosed the 
veteran with residuals of a hydrocelectomy performed in 1973.  He 
further noted that there was no evidence of recurrence.

In his VA Form 9 dated in February 2002, the veteran claimed that 
his VA examination was inadequate and requested that he be 
afforded another one.  He also contended that not all of the 
evidence was considered.

VA outpatient records dated from January 2000 to July 2003 
document the veteran's treatment for various disorders, including 
chronic back pain.  In May 2001, the veteran described his back 
pain as dull, shooting, and aching.  He also rated this pain as a 
four on a scale of one to ten.  A plain lumbar film showed a 
normal L-spine series, and a physical examination did not reveal 
the veteran to be in acute distress.  He had a normal gait and was 
able to walk on his heels and toes and to perform ten single leg 
knee bends and heel raises bilaterally.  He had a functional 
lumbar range of motion, but did complain of pain with all 
movements particularly near the end range.  There was one tender 
point in the left upper lumbar area, but otherwise there was no 
increase tone noted with diffuse complaints of discomfort over the 
lumbar region.  He also had a functional bilateral range of motion 
in his hips and knees.  The examiner diagnosed the veteran with 
probable biomechanical lumbar pain with no evidence in his history 
or examination to suggest radiculopathy.

The veteran submitted a statement dated in August 2003, which 
reiterated his contention that his VA examination was inadequate.  
He also stated that his medical problems continue today, as 
evidenced by his various medications and visits to the clinic.  


Law and Analysis

The veteran contends that he is entitled to service connection for 
a back disorder and to an increased evaluation for residuals of a 
hydrocele.  More specifically, he claims that he has a back 
disorder that resulted from a spinal tap performed in 1973 and 
that the current evaluation for his residuals of a hydrocele does 
not accurately reflect the severity of symptomatology associated 
with that disability.

I.  Service Connection for a Back Disorder

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval, or 
air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(b).  In order to prove service 
connection, a claimant must generally submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or aggravation 
of an injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence in this case is considered under the laws and 
regulations set forth above, the Board finds that the veteran has 
not established service connection for a back disorder.  Although 
the veteran contends that he injured his back as the result of a 
spinal tap in 1973, his service medical records are negative for 
any complaint, treatment, or diagnosis of a back injury.  Nor is 
there any evidence indicating that the he had a spinal tap during 
his period of service.  Further, even assuming that the veteran 
did injure his back in service, the veteran has not been shown to 
have any current back disorder.  In this regard, the veteran has 
not submitted any medical evidence that indicates a current 
diagnosis of a back disorder.  Significantly, VA outpatient 
records dated from January 2000 July 2003 listed the veteran's 
problem as chronic back pain and stated that there was no evidence 
in his history or examination to suggest radiculopathy.  In fact, 
the veteran was only diagnosed with probable biomechanical lumbar 
pain.   The Board finds the VA outpatient records to be persuasive 
on the issue of the presence or absence of a current disorder.  
Simply put, these treatment records represent the only post-
service medical diagnosis of record pertaining to the veteran's 
back.  However, pain alone, without a diagnosed underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the 
record fails to demonstrate that the veteran currently has a back 
disorder.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board finds that the preponderance of 
evidence is against the veteran's claim for service connection for 
a back disorder.  

Because the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for a 
back disorder is not warranted.  Although the Board does not doubt 
the veteran's sincere belief that he has a back disorder related 
to his military service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


II.  Increased Evaluation for Residuals of a Hydrocele

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions and 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining will 
be resolved in favor of the veteran. 38 C.F.R. § 4.3.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability rating is 
at issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings shall be based as far as practicable, upon the average 
impairment of earning capacity with the additional provision that 
the Secretary of Veterans Affairs shall from time to time readjust 
the Schedule of Ratings in accordance with experience.  In 
exceptional cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

Residuals of a hydrocele does not have its own diagnostic code, so 
it is rated by analogy.  Governing regulation provides that when 
an unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous. Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.  Therefore, the veteran's 
residuals of a hydrocele are evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, which refers to the complete atrophy of the 
testis.  Under that diagnostic code, a noncompensable rating, the 
currently assigned disability evaluation, is contemplated for the 
complete atrophy of one testis.  A 20 percent disability 
evaluation is for assignment when there is complete atrophy of 
both testes. 

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion that 
the veteran is not entitled to an increased evaluation for his 
residuals of a hydrocele.  Although the veteran reported having a 
slight intermittent soreness in the region of the epididymitis 
just above the testicles, a physical examination revealed both 
testicles to be of normal size, nontender, and inside the scrotum.  
Nor were there nodules or any other significant findings.  The 
examiner diagnosed the veteran with residuals of a hydrocelectomy 
and further noted that there was no evidence of recurrence.  
Significantly, there was no indication that the veteran had 
complete atrophy of both testes.  Therefore, the Board finds that 
an increased evaluation for residuals of a hydrocele is not 
warranted.

Finally, the Board has considered whether a compensable evaluation 
may be assigned for the veteran's residuals of hydrocele under the 
provisions of Diagnostic Code 7525.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2003).  Pursuant to Diagnostic Code 7525, 
chronic epididymo-orchitis is to be rated as a urinary tract 
infection, with tubercular infections to be rated in accordance 
with 38 C.F.R. §§ 4.88b or 4.89.  38 C.F.R. § 4.115b, Diagnostic 
Code 7525.  Urinary tract infections requiring long-term drug 
therapy, one to two hospitalizations per year and/or requiring 
intermittent intensive management are assigned a 10 percent 
rating, whereas urinary tract infection with evidence of recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or requiring 
continuous intensive management is assigned a 30 percent rating.  
38 C.F.R. § 4.115a.  In this case, however, the veteran's 
hydrocele has not been shown to be chronic or to result in urinary 
tract infections.  The record contains one reference to possible 
urethritis.  However, this was not confirmed in other medical 
records, and there is no indication that any of the criteria set 
forth herein for urinary tract infection have been met.  
Accordingly, a compensable evaluation under these provisions is 
not in order.

In reaching this decision the Board has considered the provisions 
of 38 C.F.R. § 3.321 (b) (1).  In this case, however, there has 
been no showing that the 
veteran's residuals of a hydrocele have caused marked interference 
with employment, necessitated frequent periods of hospitalization, 
or otherwise render impractical the application of the regular 
schedular standards.  In the absence of such factors, the Board 
finds that the requirements for an extra schedular evaluation 
under the provisions of 38 C.F.R. § 3.321 (b) (1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  



ORDER

Service connection for a back disorder is denied.

A compensable disability evaluation for residuals of a hydrocele 
is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



